39 A.3d 1104 (2012)
304 Conn. 315
Richard LEWIS
v.
COMMISSIONER OF CORRECTION.
No. 18664.
Supreme Court of Connecticut.
Argued March 22, 2012.
Decided April 10, 2012.
Temmy Ann Pieszak, chief of habeas corpus services, for the appellant (petitioner).
James A. Killen, senior assistant state's attorney, with whom, on the brief, were Michael Dearington, state's attorney, and Linda N. Howe, former senior assistant state's attorney, for the appellee (respondent).
ROGERS, C. J., and NORCOTT, PALMER, ZARELLA, McLACHLAN, EVELEIGH and HARPER, Js.
PER CURIAM.
The habeas court rendered judgment dismissing the petition for a writ of habeas corpus filed by the petitioner, Richard Lewis, when the petitioner failed to appear in person for trial. The respondent, the commissioner of correction, had filed a motion to dismiss the petition, which the habeas court granted. Thereafter, the habeas court denied the petitioner's motion to open the judgment in which the petitioner stated that he had failed to appear because of transportation problems. Upon the habeas court's granting of his petition for certification to appeal, the petitioner appealed from the dismissal to the Appellate Court. On appeal, he sought reversal, under the plain error doctrine, of the habeas court's dismissal of his petition for a writ of habeas corpus on a number of grounds *1105 that had not been preserved for review in the habeas court. Lewis v. Commissioner of Correction, 121 Conn.App. 693, 696, 996 A.2d 1214 (2010). The petitioner did not seek review of his unpreserved constitutional claims pursuant to State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989). The Appellate Court affirmed the habeas court's judgment of dismissal. Lewis v. Commissioner of Correction, supra, at 698, 3 A.3d 70. We then granted the petitioner's petition for certification to appeal to this court limited to the following issue: "Did the Appellate Court properly decline to (a) review and (b) reverse the petitioner's federal due process and equal protection challenges to the dismissal of his habeas corpus petition, which was based on the court's refusal to allow the petitioner to appear only through counsel?" Lewis v. Commissioner of Correction, 298 Conn. 901, 902, 3 A.3d 70 (2010).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.